EXHIBIT 10.2

 

 

 

FIRST AMENDMENT TO 2008 STOCK OPTION PLAN

 

The Tekni-Plex, Inc. 2008 Stock Option Plan (the “Plan”) is hereby amended
effective as of April 16, 2009 (the “Effective Date”) as follows:

 

1.         Amendment. Section 5(a) of the Plan shall be deleted in its entirety
and replaced with the following:

            “Subject to Section 9 of the Plan, the aggregate number of shares of
Common Stock in respect of which Options may be granted under the Plan is
420,000 shares;”

2.         Effect on the Plan. This Amendment shall not constitute a waiver,
amendment or modification of any provision of the Plan not expressly referred to
herein. Except as expressly amended or modified herein, the provisions of the
Plan are and shall remain in full force and effect and are hereby ratified and
confirmed. On and after the Effective Date, each reference in the Plan to “this
Plan,” “herein,” “hereof,” “hereunder” or words of similar import shall mean and
be a reference to the Plan as amended hereby. To the extent that a provision of
this Amendment conflicts with or differs from a provision of the Plan, such
provision of this Amendment shall prevail and govern for all purposes and in all
respects.

 

 

 

 

 